711 N.W.2d 312 (2006)
474 Mich. 1069
Susan TKACHIK, Successor Personal Representative of the Estate of Janet Elaine Mandeville, Deceased, Plaintiff-Appellant,
v.
Frank MANDEVILLE, Jr., Defendant-Appellee.
Docket No. 129574, COA No. 262601.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the June 30, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.